DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Election/Restrictions
Applicant’s election of Group I, claims 20-23, 25-30, and 35-37 in the reply filed on 26 January 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 31-34 and 39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 26 January 2022.


Specification
The examiner notes the following in regard to the explanation of instant figure 11. See the instant specification on page 24 line 29 and onto page 25, relevant text reproduced below.

    PNG
    media_image1.png
    144
    690
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    136
    680
    media_image2.png
    Greyscale

The above-reproduced paragraph appears to be in conflict with the paragraph below from page 25 of the specification, starting on line 7.

    PNG
    media_image3.png
    164
    690
    media_image3.png
    Greyscale

The above two paragraphs are in conflict because paragraph on page 25 lines 7-12 of the specification indicates that figure 11 tested a combination of sphingomyelin and cholesterol. In contrast, the paragraph bridging pages 24-25 indicated that figure 11 tested phosphatidylcholine/cholesterol, phosphatidylcholine alone, and sphingomyelin alone, but not sphingomyelin and cholesterol. As such, the instant specification is 
For this reason, the examiner has raised an objection to the specification. In addressing this objection, applicant should take care that an amendment made to address this error does not result in new matter.


Claim Interpretation
Instant claim 20 is drawn to liposomes for the treatment of amyotrophic lateral sclerosis. The examiner takes the position that prior art liposomes intended for the treatment of a different disease but suitable for the treatment of amyotrophic lateral sclerosis will read on the instant claims provided that such prior art teaches all of the claimed elements. See MPEP 2111.02(II), MPEP 2112(I & II), MPEP 2114(II), MPEP 2144(IV), and MPEP 2145(II), which are relevant regarding this matter.
With regard to claim 22, the claim recites the phrase “essentially free of surface modifications.” The examiner notes that this phrase is defined in the instant specification on page 7, lines 10-18, reproduced below.

    PNG
    media_image4.png
    248
    675
    media_image4.png
    Greyscale


With regard to claim 36, this claim recites oral and intravenous administration. However, the claim is a composition claim. For the purposes of examination under prior art, a composition capable of being administered orally or intravenously is understood to meet this claim requirement regardless of whether the prior art actually teaches oral or intravenous administration.
With regard to claim 37, this is a product-by-process claim. See MPEP 2113 regarding claim interpretation of product-by-process claims.


Claim Rejections - 35 USC § 112(b) – Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-23, 25-30, and 35-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

For the purposes of examination under prior art, in view of the indefiniteness issues relating to the claims, claim 20 will be examined as if it either includes or excludes gangliosides, and claim 27 will be examined as if it has the same scope as claim 20.


Claim Rejections - 35 USC § 112(d) – Failure to Limit Parent Claim
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 36 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 20 is drawn to liposomes for the treatment of amyotrophic lateral sclerosis. Claim 36, which depends upon claim 20, recites liposomes for the treatment of neurodegenerative diseases and spinal cord injury. In 
For the purposes of examination under prior art, claim 36 will be examined as if it has the same scope as claim 20 upon which it depends.


Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 20-23, 25-30, and 35-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salvati et al. (International Journal of Nanomedicine, Vol. 8, 2013, pages 1749-1758) in view of Rege et al. (Frontiers in Aging Neuroscience, Vol. 6, September 2014, Article 218, pages 1-12), the combination as evidenced by Mancuso et al. (Neurotherapeutics, Vol. 11, 2014, pages 419-432).
Salvati et al. (hereafter referred to as Salvati) is drawn to a sphingomyelin-cholesterol containing liposome intended to cross the blood brain barrier, as of Salvati, page 1749, title and abstract. Said liposome has phosphatidic acid, used as a targeting ligand to target amyloid-β, and an antibody intended to target transferrin, as of Salvati, page 1749, abstract. Also see Salvati, page 1753, figure 1, reproduced in part below.

    PNG
    media_image5.png
    837
    667
    media_image5.png
    Greyscale


Salvati differs from the claimed invention because the composition of Salvati lacks a therapeutic agent capable of treating amyotrophic lateral sclerosis (ALS); as such, the expectation would have been that the composition of Salvati by itself would not have been capable of treating ALS.
Rege et al. (hereafter referred to as Rege) is drawn to neuroprotective effects of resveratrol in Alzheimer’s disease, as of Rege, page 1, title and abstract. Rege teaches that resveratrol has therapeutic effects regarding Alzheimer’s disease, as of Rege, page 9, left column, top paragraph, reproduced below.

    PNG
    media_image6.png
    281
    577
    media_image6.png
    Greyscale

Rege also teaches that resveratrol suffers from low bioavailability, as of Rege, page 2, right column.
Rege does not teach a liposome.

As to claim 20, the claim is drawn to liposomes for the treatment of ALS. In contrast, both Salvati and Rege are drawn to the treatment of Alzheimer’s disease. Nevertheless, the skilled artisan would have expected that the liposome comprising resveratrol, which would have been formed by the combination of Salvati and Rege, would have been useful for the treatment of ALS. Evidence for this is provided by Mancuso et al. (hereafter referred to as Mancuso), which teaches that resveratrol improves motor neuron function and extends survival in mice suffering from ALS, as of Mancuso, page 419, title and abstract. As such, the skilled artisan would have expected that the liposome formed from the combination of Salvati in view of Rege would have 
As to claim 21, the liposomes of Salvati comprise cholesterol, as of Salvati, page 1749, “Methods” section of abstract.
As to claim 22, Salvati teaches 0.05 mol% to 1 mol% of lipids for covalent coupling to a surface modification, as of Salvati, page 1750, right column, paragraph entitled “Preparation of RI7217-PA-LIP.” This is understood to be a sufficiently small amount to be considered “essentially free.” See the definition of the phrase “essentially free” in the instant specification on page 7, lines 10-18.
As to claim 23, Salvati teaches a size of 129.3 ± 1.7 nM and 121.3 ± 2.3 nM. As best understood by the examiner, the abbreviation “nM” actually refers to “nm” or nanometers as this is a measure of size – this abbreviation is not understood to refer to a nanomolar concentration. This size is larger than the claimed size of between 10 nm and 70 nm. Nevertheless, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A). In this case, the general conditions of a sphingomyelin/cholesterol liposome for drug delivery to the brain has been taught by Salvati. As such, it would not have been inventive for the skilled artisan to have discovered the optimum or workable size by routine experimentation. Additionally, it is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. See MPEP 2144.05(II)(A).

As to claim 26, Rege teaches resveratrol. This reads on the requirement of claim 26.
As to claim 27, this claim has been rejected for essentially the same reason that claim 20 is rejected. See the above rejection under 35 U.S.C. 112(b) and the above explanation of how the claims are interpreted in view of this rejection.
As to claim 28, the claim requires a specific polydispersity index range. Salvati teaches a polydispersity index of 0.1, as of Salvati, page 1752, right column, bottom paragraph.
As to claim 29, the claim requires a specific mean circularity value. Salvati teaches circular liposomes on page 1753, figure 1, which is reproduced above. While Salvati is silent as to the mean circularity value, there would have been a reasonable expectation that the liposome of Salvati would have been circular as they have been shown to be circular on page 1753.
As to claim 30, the claim requires that at least 90% of the liposomes are unilamellar. Salvati teaches unilamellar liposomes on page 1753, figure 1, which is reproduced above, as the liposomes shown in that figure include only a single lamella (i.e. a single bilayer), and do not include multiple bilayers. While Salvati is silent as to the percentage of liposomes which are unilamellar, there would have been a reasonable expectation that the liposome of Salvati would have been unilamellar as they have been shown to be unilamellar on page 1753.

As to claim 36, the combination of Salvati in view of Rege, which would have comprised resveratrol, which would have been useful for treating Alzheimer’s disease and ALS, both of which are neurodegenerative diseases. With regard to the oral or intravenous mode of administration, the skilled artisan would have expected that the combination of Salvati in view of Rege would have been capable of being administered orally or intravenously.
As to claim 37, this claim recites a liposome obtainable by a specific method. As such, the claim appears to be a product-by-process claim. Such claims are not limited to the manipulations of the recited steps, only to the structure implied by the steps. See MPEP 2113(I). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing a nonobvious difference between the claimed product and the prior art product. See MPEP 2113(II). In this case, the product of Salvati is a sphingomyelin/cholesterol liposome. This product of Salvati appears to have the same components as that of the instant claims; namely, a liposome comprising a lipid bilayer made with sphingomyelin and cholesterol, which is also what is recited by the instant claims. As such, even if the particle of Salvati was made by a different process than the claimed particle, the burden is shifted to applicant to establish a non-obvious difference between the particle of Salvati and the claimed particle in view of the similarities regarding the structures of these particles.


Additional Relevant Prior Art
As an additional relevant prior art reference, the examiner cites Vieira et al. (International Journal of Nanomedicine, Vol. 11, 2016, pages 5381-5414). Vieira et al. (hereafter referred to as Vieira) is drawn to liposome-based strategies for drug delivery across the blood brain barrier, as of Vieira, page 5381, title and abstract. This is understood to be relevant to the instantly claimed invention because the instantly claimed invention is drawn to a liposome for treating amyotrophic lateral sclerosis (ALS), which is a brain disease. As such, the skilled artisan would have expected that a liposome for treating ALS would have had to have crossed the blood brain barrier. For at least that reason, Vieira is understood to be relevant to the instantly claimed subject matter.
Vieira teaches sphingomyelin containing liposomes on page 5389, Table 3, reproduced in part below.

    PNG
    media_image7.png
    391
    1150
    media_image7.png
    Greyscale

These cited references #84 and #85, which are discussed in greater detail below.


    PNG
    media_image8.png
    336
    569
    media_image8.png
    Greyscale

Reference #85 from the Vieira reference is Bana et al. (Nanomedicine: NBM 2014, Vol. 10, pages 1583-1590). Bana et al. (hereafter referred to as Bana) teaches liposomes bi-functionalized with phosphatidic acid and an ApoE-derived peptide for crossing the blood brain barrier and treating Alzheimer’s disease, as of Bana, page 1583, title and abstract. Said liposomes comprise the following ingredients, as of Bana, page 1584, left column, bottom paragraph, reproduced below.

    PNG
    media_image9.png
    188
    581
    media_image9.png
    Greyscale

As an additional relevant reference, the examiner cites Masserini et al. (US 2014/0004172 A1). Masserini et al. (hereafter referred to as Masserini) teaches liposomes for treating neurodegenerative diseases, as of Masserini, title and abstract. Said liposomes include an ApoE peptide linked to the lipids, as of Masserini, page 3, relevant paragraphs reproduced below.

    PNG
    media_image10.png
    429
    412
    media_image10.png
    Greyscale




Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612